Citation Nr: 1828758	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-44 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for the cause of the Veteran's death has been received.  

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran had active service from November 1951 to November 1961.  He died in July 2006.  The appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2012 rating decision in which the RO determined that new and material evidence had not been received sufficient to reopen the claim for service connection for the cause of the Veteran's death.  The appellant filed a notice of disagreement (NOD) in July 2012.  The RO issued a statement of the case (SOC) in October 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in December 2014.

In August 2015, the appellant and her son testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record. 

Regarding characterization of the appeal, as indicated above, the RO declined to reopen the previously denied service connection claim for the cause of the Veteran's death.  However, regardless of the RO's action, the Board has a legal duty under 38 U.S.C. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable disposition of the request to reopen-the Board has characterized the appeal as now encompassing both matters set forth on the title page. 

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decision addressing the petition to reopen the claim for service connection for the cause of the Veteran's death is set forth below.  The reopened claim is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a January 2007 rating decision, the RO denied service connection for the cause of the Veteran's death; although notified of the denial in a January 2007 letter, the appellant did not  initiate an appeal, and no pertinent exception to finality applies.

3.  New evidence associated with the claims file since the January 2007 denial relates to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision, in which the RO denied service connection for the Veteran's cause of death, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  As additional evidence received since the January 2007 denial is new and material, the criteria for reopening the claim for service connection for the Veteran's cause of death are met.  38 U.S.C. §§ 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the appellant's request to reopen the claim for service connection for the cause of the Veteran's death, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

The appellant's claim for service connection for the cause of the Veteran's death was previously considered and denied.  In a January 2007 rating decision, the RO denied service connection for the cause of the Veteran's death.  The evidence then of record consisted of the Veteran's service treatment records, the Veteran's death certificate, and private medical evaluations dated in May 2004 and January 2005 as well as private treatment records relating to the Veteran's treatment for dementia and Alzheimer's disease and his terminal treatment records.  The basis for the denial was that the Veteran's death certificate listed his cause of death as being due to pneumonia and dementia, and his in- post-service treatment records include no findings referable to pneumonia or dementia during service or earlier during his lifetime.  

Although notified of the January 2007 denial in a letter dated that same month, the appellant did not initiate a timely appeal with respect to the claim.  See 38 C.F.R. §§ 20.200, 20.201 (2017).  Moreover, no new and material evidence was received within the one-year appeal period from the date of the notice of the denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Therefore, the RO's January 2007 denial of the claim is final as to the evidence then of record and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

The appellant filed a statement indicating her desire to reopen the previously denied claim for service connection for the cause of the Veteran's death in February 2011.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).

 Pertinent to the previously denied claim for the cause of the Veteran's death, additional evidence includes testimony from the appellant and her son that the Veteran's death was the result of pneumonia caused by dysphagia, which, in turn, was a residual complication of a cerebrovascular accident (CVA) that the Veteran at least as likely as not suffered during service.   Additional evidence also includes a May 2008 letter from N. G. S., MD, indicating that the Veteran had dysphagia secondary to his CVA; a January 2011 letter also from Dr. S., indicating that the Veteran had been downgraded to an all puree diet in June 2006, and that he passed away in July 2006 due to pneumonia which could have been the result of dysphagia due to an old CVA and dementia; and a December 2015 letter from A. C., RN, BSN, CCM, LNC, containing her opinion that it was at least as likely as not that the Veteran's reported symptoms at the time he experienced left arm paralysis during service were those of a stroke.

Given the "low threshold" standard of Shade, the Board finds that the above-described additional evidence received since the January 2007 denial is new and material within the meaning of 38 C.F.R. § 3.156(a).   The evidence is "new" in that it was not previously before AOJ adjudicators, and is not cumulative or duplicative of evidence previously of record.  Such evidence is also material in that it relates to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death and, in, at a minimum, triggering the requirement for obtaining a medical nexus opinion (discussed below), raises a reasonable possibility of substantiating the claim

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for the cause of the Veteran's death are met.


ORDER

As new and material evidence to reopen the claim for service connection for the cause of the Veteran's death has been received, to this limited extent, the appeal as to this matter is granted.



REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the remaining claim on appeal is warranted.

As noted, the appellant's essential contention is that the Veteran's death was the result of pneumonia, which was brought on by dysphagia, and that his dysphagia was the result of a CVA that occurred during the Veteran's active service.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312 (2017).  For the disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For the disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

Here, the record contains evidence indicating that the Veteran's reported in-service symptoms of left arm and hand weakness, feeling "goofy," sagging of left lip and eyelid; and residuals deficits of upper extremity weakness, clumsiness, pain and stiffness, and occasional word-finding difficulty were at least as likely as not the result of a CVA that he suffered during service.  The record also contains evidence tending to indicate that the Veteran had dysphagia as a residual effect of his CVA.  Additionally, a July 2011 letter from Dr. S., indicated that the Veteran's pneumonia, which ultimately led to his demise, could have been the result of dysphagia due to his old CVA.  The threshold for establishing service connection is the "at least as likely as not" standard.  38 C.F.R. §§ 3.102, 4.3 (2017).  Notably, however, the opinion thus far of record with respect to the Veteran's pneumonia possibly being the result of dysphagia is speculative in nature, and does not meet the requisite standard for establishing service connection.  Cf. Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Nonetheless, where, as here, the record contains competent evidence of the presence of current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to decide the claim, VA is required to provide an examination or obtain a medical opinion.  38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

As noted, evidence of record indicates that the Veteran at least as likely as not suffered a CVA during service, and that he may have developed pneumonia as a result of residual dysphagia from the CVA.  There is no adequate medical opinion, however, addressing the likelihood that the Veteran developed pneumonia as a result of the CVA at least as likely as not suffered during service, to include as a result of any residual dysphagia.  Under these circumstances, the Board finds that the requirements to obtain a VA medical etiology opinion are met.  Id.  Remand is, therefore, required for the AOJ to obtain the appropriate etiology opinion(s) as to the relationship between the Veteran's cause of death and his active service.  

Additionally, during the August 2015 Board hearing, the appellant's son appeared to indicate that he had a copy of an in-service evaluation report for the Veteran dated in January 1959, the time he first reported having symptoms of left arm paralysis and feeling "goofy," and presented with slight sagging of the left lip and eyelid.  It appears that this treatment report, as well possible additional records pertaining to the Veteran's treatment at that time, were not obtained with the his STRs, and has not otherwise been associated with the claims file.  

Hence, on remand, the AOJ should undertake appropriate action to obtain and associate with the claims file any outstanding STRs, following the procedures set forth in 38 C.F.R. § 3.159(c) for requesting records from Federal facilities.  The AOJ should also ask the appellant to submit copies of any STRs in her possession.

The AOJ should also give the appellant another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal , explaining that she has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In the letter, the AOJ should specifically request that the appellant furnish copies of any STRs in her possession, to specifically include a January 1959 evaluation report and associated records of treatment dated around that time (referenced above).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain and associate with the claims file any outstanding STRs, to specifically include any STRs dated in or near January 1959, at the time the Veteran first reported symptoms indicative of a CVA, following the procedures set forth in 38 C.F.R. § 3.159(c) for requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the appellant and her representative a letter requesting that the appellant provide additional information concerning, and, if necessary, appropriate authorization to enable VA to obtain, any additional evidence pertinent to the claim on appeal that is not currently of record.  

Specifically request that the appellant provide a copy of any additional STRs in her possession, to specifically include a January 1959 evaluation report and associated records of treatment dated around that time.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses have been associated with the claims file, arrange to have an appropriate VA physician comprehensively review the record and provide opinion(s) addressing the relationship, if any, between the Veteran's service and his death. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to, and be reviewed by, the designated physician, and the opinion should include discussion of the Veteran's documented medical history and all lay assertions, to include those advanced by the appellant. 

Specifically, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater possibility) the CVA the Veteran likely suffered during service either caused, or contributed substantially or materially to cause, his death, including as a result of any residual dysphagia.

The physician should note that, the evidence includes favorable evidence indicating that the Veteran at least as likely as not suffered a CVA during service.  

In rendering the requested opinion, the physician must consider and discuss all pertinent medical evidence and lay assertions-to specifically include evidence indicating that the Veteran suffered dysphagia as a residual effect of his in-service CVA, and medical evidence indicating that the Veteran's pneumonia may have developed as a result of his dysphagia, thereby resulting in his death.  

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After accomplishing all requested action, as well as any additional action deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the electronic claims file since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B, 7112 (2012)  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


